         Case 1:08-cv-01034-AT Document 756 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     

 DAVID FLOYD, et al.,
                               Plaintiffs,                   08 Civ. 1034 (AT)

                   -against-

 CITY OF NEW YORK,
                               Defendant.



 KELTON DAVIS, et al.,
                               Plaintiffs,                   10 Civ. 0699 (AT)

                   -against-

 CITY OF NEW YORK, et al.,
                               Defendants.



 JAENEAN LIGON, et al.,
                               Plaintiffs,                   12 Civ. 2274 (AT)

                   -against-                                     ORDER

 CITY OF NEW YORK, et al.,
                               Defendants.




The Agreement by and between Peter Zimroth (Monitor) and New York City (City) approved by
the Court on February 6, 2015, Floyd v. City of New York, Document 478, is amended by adding
the following subparagraphs to subparagraph 2.3:

     2.3.24   Rob Voigt, $200 per hour
     2.3.25   Nick Camp, $200 per hour
         Case 1:08-cv-01034-AT Document 756 Filed 05/05/20 Page 2 of 2



This amended Agreement is effective as of the date signed below and, unless sooner terminated,
shall terminate upon the termination by the Court of the Monitor’s duties.

Dated: New York, New York
           May 5     , 2020


SO ORDERED:
